DETAILED ACTION

This Office Action is in response to the communication filed 03/07/2022. 
Current status of the claims:
Claims 1-9, 11-16, 19-30 are previously pending. 
Claims 1-9, 11-16, 19-30 remain pending. The detail office action to the pending claim is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 03/07/2022. By this amendment, pending claims 1, 4, 6-9, 11-16, 19-23, and 25-30 have been amended.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks, filed in response the rejection of said pending claims under 35 USC § 103 as being unpatentable over Wallace in view of Pajukoski have been fully considered and persuasive. It is also noted that the claims have been amended. The amendment, specifically to independent claims 1, 12, 21, and 26 includes new feature/s which is/are not in previously rejected claims. It is further noted that the amendment, specifically to the independent claims is the result of prior art reference/s and, thus, does narrow scope of the claims. Moreover, the amendment to said independent claims is for facilitating expeditious prosecution of the application and thus are related to patentability issues. In view of the claims amendment; full consideration of the Applicants Remarks/Arguments made in the Amendment; and further search and consideration of the prior art considered pertinent to the applicant’s disclosure, the rejection of the claims under 35 U.S.C. § 103 made in previous Office Action has been withdrawn.


Allowable Subject Matter
The pending claims 1-9, 11-16, 19-30 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
	
The closest prior art of record are US2014/0098731 to US2002/0193146 to Wallace et al (“Wallace”)  and US2012/0328031 to Pajukoski et al  (“Pajukoski”)
Regarding the subject matter recited in the previously presented claims the prior art (e.g. Wallace) teaches or suggests a method (e.g. Wallace: Title, Abstract) and an apparatus (e.g. Wallace: Figs. 2-5) for wireless communication at a transmitting device (e.g. Wallace: Title, Abstract), comprising:  a processor of the transmitting device (e.g. Wallace: Figs. 12, 18 and Para [0009]), memory in electronic communication with the processor (e.g. Wallace: Figs. 12, 18, and Para [0009]), the method/memory/processor configured to: receive a signal from a receiving device indicating an antenna topology supported by the receiving device, (e.g. Wallace, Figs.  13-14, Paras [0104], [0107]: receives a capability information from a receiving device, wherein the capability information includes a number of receive antennas used at the receiving device), select based at least in part on the antenna topology, a diversity scheme for performing a wireless transmission to the receiving device, the diversity scheme including one or more diversity types from a plurality of diversity types (e.g. Wallace, Figs. 3, 13-14, Paras [0062], [0079], [0104], [0107], [0109]: selects a diversity scheme for performing a wireless transmission to the receiving device, based at least in part on the capability information, the diversity scheme including one or more diversity types from a plurality of diversity types); and  transmit the wireless transmission to the receiving device employing the selected diversity scheme (e.g. Wallace, Figs. 18, Paras [0125]-[0126], [0141]: the transmission device transmits the wireless transmission to the receiving device, based on the selected transmission scenario. The selected transmission scenario being a diversity technique (scheme)). Pajukoski teaches or suggests, wherein the received signal indicates antenna topology of the receiving device, the received signal includes at least one of an indication that the receiving device comprises a single-polarization antenna or an indication that the receiving device lacks a dual-polarization antenna (e.g., Pajukoski, Fig. 3, Paras [0079], [0096], [0116]-[0117], [0127]-[0128], [0136]-[0137], [0147]-[0148]: the received signal includes at least one of an indication that the receiving device comprises a single polarized uniform linear array for single-layer transmission).
However, the subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations a method for wireless communication at a user equipment (UE), comprising: receiving a signal from a network entity indicating an antenna topology supported by the network entity, wherein the signal indicating the antenna topology comprises at least one of an indication that the network entity comprises a single-polarization antenna or an indication that the network entity lacks a dual-polarization antenna; selecting, based at least in part on the antenna topology, a diversity scheme for performing a wireless transmission to the network entity, the diversity scheme including one or more diversity types from a plurality of diversity types; and transmitting the wireless transmission to the network entity employing the selected diversity scheme; and method for wireless communication at network entity, comprising: transmitting a signal to a user equipment (UE) indicating an antenna topology supported by the network entity, wherein the signal indicating the antenna topology comprises at least one of an indication that the network entity comprises a single-polarization antenna or an indication that the network entity lacks a dual-polarization antenna; and receiving a wireless transmission transmitted by the UE employing a diversity scheme that is supported by the antenna topology. as recited in independent claims 1, 12, and somehow similarly recited in independent claims 21, 26 and further limited in their dependent claims.

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related to a vehicle reception apparatus and a method for receiving a broadcast signal and a vehicle reception method for receiving a broadcast signal. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
US10757583	UPLINK-BASED POSITIONING REFERENCE SIGNALING IN MULTI-BEAM SYSTEMS
US11258575	DUPLEXING MODES BASED ON BEAM CONFIGURATIONS FOR WIRELESS COMMUNICATIONS
US10785799	ADAPTIVE MEDIUM SENSING THRESHOLDS
US20210050972	TECHNIQUES FOR ACTIVATING OR DEACTIVATING SEMI-PERSISTENT CONFIGURATION FOR CHANNEL STATE INDICATOR RESOURCE SETS
WO2019199858	PHYSICAL UPLINK CONTROL CHANNEL RELIABILITY ENHANCEMENTS
US20210289425	CONTROL SEARCH SPACE OVERLAP INDICATION
US20200367241	MIXED CAPABILITY SIGNALING FOR SUPPORTING OUT OF ORDER OPERATIONS
US11172457	TRANSMISSION CONFIGURATION INDICATION STATE ORDERING FOR AN INITIAL CONTROL RESOURCE SET
US20190349974	SCHEDULING REQUESTS FOR GRANT-FREE CONFIGURATIONS
US10812202	RESOURCES FOR CHANNEL MEASUREMENTS
US20210067205	DEFAULT QUASI CO-LOCATION ASSUMPTION FOR CROSS CARRIER REFERENCE SIGNAL TRIGGERING
US11324030	SYSTEM INFORMATION BLOCK DELIVERY FOR NARROW BAND USER EQUIPMENT
US20210226750	MEASUREMENT GAP CONFIGURATION AND COORDINATION
US20200313738	NETWORK-SENSITIVE TRANSMIT DIVERSITY SCHEME
US11228931	ON-DEMAND PHYSICAL LAYER REPORTING BY A USER EQUIPMENT
US11031991	MULTI-PANEL CONTROL CHANNEL ORDER, INITIAL ACCESS, AND HANDOVER
US11252772	SINGLE TRANSMITTER SWITCHING FOR DUAL CONNECTIVITY
US11096178	USER EQUIPMENT CAPABILITY SIGNALING FOR CONCURRENT CHANNEL TRANSMISSIONS
WO2021127835	DETERMINING WHETHER AN UPLINK SWITCHING GAP IS TO BE APPLIED IN RADIO FREQUENCY STATUS OF A USER EQUIPMENT
WO2020142980	INDICATION OF EXISTING CONTROL CHANNEL FOR TARGET USER EQUIPMENT
US20200288474	BANDWIDTH PART CONFIGURATION SWITCHING FOR MULTIPLE TRANSCEIVER NODES
US20210218523	SIGNALING DESIGN FOR NON-LINEAR PRECODING SCHEMES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632